DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-7, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurotsu (US 2011/0192815) in view of Muramoto (JP 2012-214495).

Regarding claim 1, Kurotsu discloses an apparatus for ballast weighing on a crane, comprising at least two ballasting cylinders 60 (see Fig. 2, showing four cylinders) that are equipped to lift/lower the ballast 50 and that each comprise at least one pressure transducer 74 in the region of the piston and/or rod side (see Fig. 4B), and comprising at least one evaluation unit 76 that is equipped to calculate the mass moved by the ballasting cylinders from the pressures detected by the pressure transducers on retraction and/or extension of the ballasting cylinders (par. 0052).
Kurotsu do not disclose that the evaluation unit calculates the mass excluding the friction forces occurring in the ballasting cylinders. Muramoto discloses an apparatus that includes a hydraulic cylinder 13 for lifting and lowering a load and that comprises at least on pressure transducer 19,20 in the region of the piston and rod side of the cylinder (par. 0020), and comprising an evaluation unit 5 that calculates the mass moved by the cylinder from pressures detected by the pressure transducers on retraction and/or extension of the cylinder, and wherein the mass is calculated excluding the friction forces occurring in the cylinder (par. 0024, friction force estimation means 26 determines friction force of cylinder; par. 0026, load is calculated based on measurements from pressure transducers and friction force). It would have been obvious to one of ordinary skill in the art to use the teachings of Muramoto, of excluding friction forces in a cylinder when using the pressure to measure mass of a load, with the apparatus of Kurotsu, because it would provide a more accurate measurement of the mass of the ballast based on the pressure of the cylinders.

Regarding claim 3, Kurostus does disclose that there is exactly one pressure transducer 74 being arrange on the piston side of the ballasting cylinders 60 (see Fig. 4B and par. 0045), but Kurotsu does not disclose there being also exactly one pressure transducer arranged on the rod side of the ballasting cylinder. Muramoto discloses in the cylinder 13 there being exactly one pressure transducer 20 arranged on the rod side and one pressure transducer 19 arranged on the piston side of the cylinder (par. 0020). It would have been obvious to include the additional pressure transducer on the rod side of the cylinders, as taught in the cylinder of Muramoto, in the apparatus of Kurotsu, because it would provide a more accurate measurement of the pressure caused by the weight of the mass being measured (see Muramoto par. 0022).

Regarding claim 4, Kurotsu discloses a method for calculating the ballast weight of a crane by means of an apparatus according to claim 1, comprising the following steps: detecting the pressures in the ballasting cylinders 60 (par. 0045, pressure detected with sensor 74); and calculating the mass held by means of the ballasting cylinders on the basis of the detected pressures (par. 0052).
Kurotsu does not disclose in the calculating step, taking account of the associated surfaces. Muramoto discloses a method of calculating a mass of a load held by a cylinder 13 wherein the method includes detecting pressure in the cylinder 13 (with sensors 19 and 20, see par. 0020), and calculating the mass held by means of the cylinder on the basis of the detected pressure, and taking account of the associated surfaces (par. 0024, friction force is estimated; par. 0026, mass/load is calculated based on pressures and friction force). It would have been obvious to one of ordinary skill in the art to use the teachings of Muramoto, of excluding friction forces in a cylinder when using the pressure to measure mass of a load, with the method of Kurotsu, because it would provide a more accurate measurement of the mass of the ballast based on the pressure of the cylinders.

Regarding claim 5, Kurotsu discloses that in the method:  the detection of the pressures in the ballasting cylinders 60 is effected on retraction and/or extension of the ballasting cylinders (par. 0052, pressure is detected as weight is landed; par. 0047, landing is effected by extension/retraction of cylinders).
Korotsu does not disclose that a calculation of pressure differences in the cylinders is effected on the basis of the pressures detected on retraction and/or extension. Muramoto discloses in cylinder 13, that a calculation of pressure differences in the cylinders is effected on the basis of pressures detected on retraction and/or extension of the cylinder (par. 0022, thrust is calculated by calculating difference of pressures from sensors 19 and 20). It would have been obvious to use a pressure sensor in each chamber of the cylinders and calculate the difference in pressures, as taught by Muamoto, in the cylinders in the method of Kurotsu, because it would provide a more accurate measurement of the pressure caused by the weight of the mass being measured.

Regarding claim 6, Korotsu does teach using the calculated mass to prevent an erroneous manual input of the mass (par. 0052). Korotus does not explicitly teach carrying out a plausibility check by comparing the calculated mass to a manually entered mass. However, this is only because Korotsu simply uses the calculated mass instead of a potentially erroneous manually entered mass. One of ordinary skill in the art would have found it obvious then, in situations when an initial mass is manually entered, such as before the crane is operated in Korotsu, to compare the manually entered mass with the calculated mass after operation in order to correct or override an erroneously entered manual mass, because it would allow an initial mass to be used and entered before operation but also prevent malfunction if that mass is determined to be incorrect once the crane is operated.

Regarding claim 7, Korotsu discloses the method further comprising the step: use of the calculated mass in the load moment limitation of the crane (par. 0052, controller uses mass to automatically set load capacity of crane).

Regarding claim 9, Korotsu discloses the step: bracing the ballast 50 with a turntable 20 of the crane after ballasting has been effected (par. 0024 and Fig. 1, ballast braced with supports 41).

Regarding claim 10, Korotsu in view of Muramoto teach the apparatus according to claim 1 as set forth above, and Korotsu discloses that it is par of a crane 1 (see Fig. 1).


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurotsu (US 2011/0192815) in view of Muramoto (JP 2012-214495), as set forth with regard to claim 1 above, and further in view of Wu et al. (CN 102249142 A).

Regarding claim 2, Kurotsu does not disclose the pressure transducers 74 being arranged directly in the ballasting cylinders. Wu et al. disclose a using a pressure transducers 12,14 to measure pressure in a ballasting cylinder, wherein the pressure transducers 12,14 are arranged directly in the ballasting cylinder (see Fig. 2). It would have been obvious to one of ordinary skill in the art to place the pressure sensors directly in the cylinder, as taught by Wu et al., in the apparatus of Korostus, because it can be done in a known manner by placing the sensors at the cylinder wall in the same way taught by Wu et al.; furthermore, this modification would yield only predictable results because it would simply achieve the same result of measuring pressure in the cylinder chambers.


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurotsu (US 2011/0192815) in view of Muramoto (JP 2012-214495), as set forth with regard to claims 1 and 4 above, and further in view of Nigris et al. (US 5,274,664).

Regarding claim 8, Kurotsu does not disclose measuring temperature of the fluid and compensating temperature related influences. Nigris et al. disclose measuring temperature of a hydraulic cylinder fluid medium and compensating pressure measurements of the cylinder for temperature influences (col. 2 lines 62-65). It would have been obvious to one of ordinary skill in the art to measure and compensate for temperature of the fluid medium in the pressure measurements, as taught by Nigris et al., in the method of the combination of Korotsu and Muramoto, because it would ensure more accurate pressure measurements and help to eliminate error from temperature variations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139. The examiner can normally be reached M-F 8 am - 5 pm (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M. WEST/Primary Examiner, Art Unit 2861